DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because given the broadest reasonable interpretation, a computer-readable storage medium is not one of the four categories of eligible subject matter.  A “computer-readable storage medium” can include transmission media or signals.  As such, the claim is drawn to a form of energy.  Energy is not one of the four categories of invention and therefore this claim(s) is/are not statutory.  Examiner suggests amending claims to recite a “non-transitory computer-readable storage medium”. The four categories of eligible subject matter includes a process, machine, manufacture, and/or a composition of matter of which a computer program product is neither.  The claims lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. They are clearly not a series of steps or acts to be a process nor are they a combination of chemical compounds to be a composition of matter. As such, they fail to fall within a statutory category.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Pattabhiraman et al. (US Pub. No. 2016/0012111 A1), hereinafter referred to as Pattab.
In respect to Claim 1, Pattab teaches:
a computer-implemented method, comprising: causing display of a table comprising rows of search results matching a search query; (Pattab illustrates [FIG. 2B] a table with rows of search results.)
based on a first click or touch of a column header of a column of the table, causing display of a menu of options that are contextually based on an attribute of the search results that is represented by the column, one of the options being displayed as a form with a form element operable to accept an entry; (Pattab illustrates [FIG. 2B] several attributes which have a menu of options which are displayed within the search interface.)
and based at least on receiving the entry into the form element, configuring the search query to update the search results in the table by causing one or more commands that are based on the option, the entry, and the attribute to be added to the search query (Pattab illustrates [FIG. 2B] an interface for updating the search and the corresponding results based on selection options of an attribute.)
As per Claim 2, Pattab teaches:
causing display of a reproduction of the form, the reproduction representing the entry and being operable to accept a modification to the one or more commands that were added to the search query (Pattab [FIG. 2B])
As per Claim 3, Pattab teaches:
causing the option to be included in the menu of options based on a determination that the attribute of the search results that is represented by the column is a statistical measure of values of at least some of the search results (Pattab illustrates [FIG. 8] results which are based upon statistical elements.)
As per Claim 4, Pattab teaches:
causing the one or more commands to be added to the search query comprises causing the attribute that is represented the column to be included as one or more command elements of the one or more commands (Pattab [FIG. 2B])
As per Claim 5, Pattab teaches:
wherein causing the one or more commands to be added to the search query comprises causing a command entry that represents the one or more commands to be added to a displayed list of command entries representing a plurality of commands in the search query and being displayed in a sequence corresponding to the plurality of commands in the search query (Pattab [FIG. 2B])
As per Claim 6, Pattab teaches:
wherein the display of the table of search results is in a search screen, wherein causing the one or more commands to be added to the search query causes the table of search results in the search screen to be updated to add a new column that represents a new field extracted by the one or more commands added to the search query (Pattab [FIG. 2B])
As per Claim 7, Pattab teaches:
wherein the one or more commands are of a pipelined search language in which a command of the search query produces an output from an input of the command, and the input is an output of a prior command of the search query (Pattab [0088, 0208])

Claims 8-14 are the media claims corresponding to method claims 1-7 respectively, therefore are rejected for the same reasons noted previously.

Claims 15-20 are the system claims corresponding to method claims 1-5 & 7 respectively, therefore are rejected for the same reasons noted previously.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BULLOCK whose telephone number is (571)270-1395. The examiner can normally be reached 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA BULLOCK/Primary Examiner, Art Unit 2153                                                                                                                                                                                            September 27, 2022